            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

JERRY McKEE                                                 PLAINTIFF

v.                       No. 3:19-cv-22-DPM

ASA HUTCHINSON, Governor,                               DEFENDANTS
State of Arkansas; McMILLION, Judge,
Greene County; DANIEL STIDHAM,
Honorable; BARBARA HALSEY, Judge,
Second Judicial District; ADAM BUTLER,
Prosecuting Attorney; and RHONDA
THOMAS, Lieutenant, CID

                                ORDER
     1. The Court directs the Clerk to docket McKee's motion, NQ 12, as
a notice of appeal.
     2. To the extent McKee seeks leave to appeal in forma pauperis, the
motion is denied without prejudice; McKee must submit an application
and certified calculation sheet. The Court directs the Clerk to send
McKee an application to proceed in forma pauperis on appeal with a copy
of this Order.
     3. If the Court grants McKee leave to appeal in forma pauperis, then

he will have to pay the $505.00 appellate filing and docketing fees in
monthly installments taken from his prisoner account.
So Ordered.

                             f
              D.P. Marshall Jr.
              United States District Judge




               -2-
